Citation Nr: 0124244	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  93-19 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



REMAND

The veteran had active duty from October 1966 to October 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, in 
which an increased evaluation for lumbosacral strain was 
denied.  

The Board remanded this matter in September 2000 for an 
orthopedic and neurologic examination to fully assess the 
nature and degree of severity of the veteran's service-
connected lumbosacral strain.  The RO in the January 2001 
supplemental statement of the case cited to a November 13, 
2000 VA examination report.  However, this November 13, 2000 
examination report is not in the claims folder.  In order to 
ensure that the record is complete, it is found that the RO 
should include the November 13, 2000 examination report in 
the claims folder.  Therefore, remand for the purposes of 
associating this examination report with the claims folder is 
necessary to ensure full compliance with due process 
requirements.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case again is REMANDED to the RO for the 
following:  

1.  The RO is to include the November 13, 
2000 VA examination report in the claims 
folder.  

2.  If the RO is unable to obtain the 
November 13, 2000 VA examination report 
then the veteran should be afforded VA 
orthopedic and neurologic examinations.  
The claims folder must be made available 
to the examiners to review in conjunction 
with the examinations, and the examiners 
are asked to indicate in the examination 
reports that they have reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing.  

a.  The orthopedic examiner should note 
the range of motion of the low back.  The 
examiner must obtain active and passive 
ranges of motion (in degrees), state if 
there is any limitation of function and 
describe it, and state the normal range 
of motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the low 
back segment is used repeatedly.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

b.  The neurologic examiner should 
indicate whether the veteran suffers from 
any neurologic symptoms that are 
attributable to the service-connected 
lumbosacral sprain.  These should be 
completely described; if any symptoms are 
not attributable to the service-connected 
low back disorder, the examiner should so 
state.  The examiners should provide 
complete rationales for all conclusions 
reached and explain any loss of mobility 
reported in the above examination.  

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests, reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

